                                          Case 5:17-cv-03696-BLF Document 41 Filed 11/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JOHNNY ANDREW MOORE,
                                  11                                                    Case No. 17-03696 BLF (PR)
                                                     Plaintiff,
                                  12                                                    ORDER STRIKING AMENDED
Northern District of California




                                               v.                                       COMPLAINT AND DIRECTING
 United States District Court




                                  13                                                    CLERK TO FILE INTO OPEN CASE
                                  14    S. HATTON, et al.,
                                  15                 Defendants.
                                  16                                                    (Docket No. 40)

                                  17

                                  18         Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983, against officials at the California Training Facility. Dkt. No. 1. On
                                  20   June 26, 2020, the Court granted Defendants’ motion to dismiss and entered judgment the
                                  21   same day. Dkt. Nos. 32, 33. Plaintiff filed a notice of appeal on September 1, 2020. Dkt.
                                  22   No. 37. Accordingly, this matter is now before the Ninth Circuit on appeal. Dkt. No. 39.
                                  23         On October 16, 2020, Plaintiff filed an amended complaint in accordance with a
                                  24   court order granting him leave to amend. Dkt. No. 40 at 1. Plaintiff continues to confuse
                                  25   this closed matter with another action filed as Moore v. Hatton, et al., Case No. 20-1445
                                  26   BLF (PR). In that case, the Court screened the complaint, which was removed to this
                                  27   Court by Defendants, and dismissed the complaint with leave to amend on July 7, 2020.
                                  28   Id.; Dkt. No. 7. The amended complaint filed in this action should be filed in the more
                                            Case 5:17-cv-03696-BLF Document 41 Filed 11/02/20 Page 2 of 2




                                   1   recent, open action. Accordingly, the Clerk shall strike the amended complaint from this
                                   2   matter, and refile it under Moore v. Hatton, et al., Case No. 20-1445 BLF (PR).
                                   3             Plaintiff is against advised that the only open case that he has in this Court is
                                   4   Case No. C 20-01445 BLF (PR), and any filings in that matter must include Case No.
                                   5   C 20-01445 BLF (PR) and not Case No. 17-03696.
                                   6             IT IS SO ORDERED.
                                   7   Dated: _November 2, 2020________                                           ________________________
                                                                                                                  BETH LABSON FREEMAN
                                   8
                                                                                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Striking Am. Compl. and Directing Clerk to Refile in Open Case
                                  25   PRO-SE\BLF\CR.17\03696Moore_strike.AC

                                  26

                                  27

                                  28                                                                          2
